           Case MDL No. 2944 Document 101-2 Filed 07/29/20 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: JPMORGAN CHASE PAYCHECK )
PROTECTION PROGRAM LITIGATION )                              MDL No. 2944
                               )

                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Related

Action, Schedule of Actions, Complaint and Docket Sheet for the related action, and this Proof of

Service were served on all parties in the following case via first-class mail on July 29, 2020.

Ajira AI LLC v. JPMorgan Chase Bank, N.A., Case No. 1:20-cv-04428 (N.D. Ill.)

JPMorgan Chase Bank, N.A
c/o CT Corporation System, registered agent
4400 Easton Commons Way, Suite 125
Columbus, OH 43219
(Counsel has not yet appeared)


DATED: July 29, 2020                          Respectfully submitted,

                                              /s/ Matthew McCarley
                                              MATTHEW MCCARLEY
                                              Texas State Bar No. 24041426
                                              mmccarley@fnlawfirm.com
                                              FEARS NACHAWATI, PLLC
                                              5473 Blair Rd.
                                              Dallas, Texas 75231
                                              Telephone: (214) 890-0711
                                              Facsimile: (214) 890-0712

                                              Counsel for Plaintiff




                                                 1
